COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  SOCORRO INDEPENDENT SCHOOL                    §               No. 08-18-00091-CV
  DISTRICT,
                                                §                 Appeal from the
                       Appellant,
                                                §            County Court at Law No. 5
  v.
                                                §             of El Paso County, Texas
  JAMES HAMILTON,
                                                §               (TC# 2016DCV1566)
                        Appellee.
                                            §
                                          ORDER

       Pending before the Court is Appellant’s motion to stay all proceedings in the trial court

pending resolution of this interlocutory appeal. The motion to stay is GRANTED. Accordingly,

the trial court is ordered to stay all proceedings in cause number 2016DCV1566, styled Socorro

Independent School District v. James Hamilton, pending resolution of this appeal of further order

of this Court.

       IT IS SO ORDERED this 21st day of June, 2018.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.